SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of theSecurities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [x]Filed by a Party other than the Registrant [_]Check the appropriate box:[_] Preliminary Proxy Statement [x] Soliciting Material Under Rule[_] Confidential, For Use of the 14a-12 Commission Only (as permitted by Rule 14a-6(e)(2))[_] Definitive Proxy Statement [_] Definitive Additional Materials Enterprise Financial Services Corp (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box):[x] No fee required.[_] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing feeis calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid:[_] Fee paid previously with preliminary materials: [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid:2) Form, Schedule or Registration Statement No.: 3) Filing Party:4) Date Filed: March 2010 TO: Our Shareholders and Friends The year 2009 was a tumultuous and challenging year for all banks, including Enterprise. As the financial markets deteriorated in the latter half of 2008, we shifted our emphasis to bolstering our balance sheet strength in anticipation of a significant downturn in the economy. Our objectives, as the near-collapse in the financial markets brought about the most severe recession in a generation, were to bolster our capital position, strengthen balance sheet liquidity, substantially increase reserves for possible credit losses and manage credit risk while maintaining our core pre-provision earnings level. At the same time, we knew that it was never more important to provide the best possible service to our clients during this difficult and uncertain time. In the past fourteen months we have added $75 million in regulatory capital in the form of trust preferred securities, preferred stock through the Treasury’s Capital Purchase Program and common stock. As Congress and bank regulatory agencies contemplate various regulatory reforms for the industry, a common theme in all of the debates is increased capital standards. At year-end, the Company’s Tier One capital ratio was 10.67% and total capital was at 13.32%. Including our recent $15 million common equity raise, those ratios increased to 11.65% and 14.05%, respectively, on a pro-forma basis. We believe we have positioned the Company to exceed not only the current “well-capitalized” guidelines, but the anticipated new regulatory capital guidelines as well. We have also substantially improved the Company’s liquidity position. Total core deposits increased $328 million, or 23% in 2009, while we reduced our wholesale funding dependency by $179 million, or 53%. The bank’s investment portfolio increased by $187 million during the year and we continue to structure our portfolio with medium-term, high-grade securities to prepare for increasing interest rates. These actions all position the Company well for the eventual upturn in the economy. The majority of our operating earnings in 2009 were utilized to materially increase reserves for possible loan losses. We addressed credit issues aggressively through collateral write-downs or recognizing losses, particularly in the residential construction and commercial real estate segments of the loan portfolio. At year end 2009, the
